Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered June 19, 2003, which, after a jury trial, awarded plaintiffs the principal sum of $90,669.30, unanimously affirmed, with costs.
After the jury rendered its verdict, plaintiffs declined an opportunity to poll the jurors and ask questions. They also failed to make any motion prior to the dismissal of the jury. An objection to a jury verdict must be raised before the jury is dismissed, or else the issue is unpreserved for appellate review (Barry v Manglass, 55 NY2d 803 [1981]). Were we to review plaintiffs’ contention, we would find that the award of damages was neither inconsistent nor compromised, and could have been reached by a fair interpretation of the evidence (Cohen v Hallmark Cards, 45 NY2d 493 [1978]). Concur—Buckley, EJ., Nardelli, Saxe, Sullivan and Gonzalez, JJ.